DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bird on 05/12/22.
	1.) In claim 1, lines 8-9 “two left and right positions” has been changed to --two left and right fastening positions--,
2.) In claim 1, line 10-11 “two left and right fastening positions” has been changed to –the two left and right fastening positions--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 claims among things”……………………… the power supply attachment is fastened to the heat sink at two left and right fastening positions of the power supply attachment, and the connector portion of the power supply attachment is formed inside two left and right fastening positions so as to extend to a unit rear side relative to a rear end position of the reflector.” which is not taught or fairly suggested by the prior art of record.  
Claims 2-6 depend on independent claim 1.
Independent claim 7 claims among things “……………………….. the connector portion of the power supply attachment is positioned inside two left and right fastening positions of the reflector, and
the two left and right fastening positions of the reflector are set to positions overlapping the opening of the power supply attachment with respect to a unit front-rear direction.” which is not taught or fairly suggested by the prior art of record.  
Claims 8-11 depend on independent claim 7.
Independent claim 12 claims among things……………………….…. pair of second terminal portions electrically …... are formed by an exposed portion of the pair of bus bar electrodes from the insulating member, an opening that exposes the pair of first terminal portions and the connector portion that accommodates the pair of second terminal portions are formed in the insulating member, and the pair of second terminal portions are disposed side by side in a horizontal direction in an internal space of the connector portion.” which is not taught or fairly suggested by the prior art of record.  
Claims 13-16 depend on independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875